Petroleum Development Corporation OGIS New York April 20, NASDAQ:PETD Disclaimer The following information contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on Management’s current expectations and beliefs, as well as a number of assumptions concerning future events. These statements are based on certain assumptions and analyses made by Management in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances.However, whether actual results and developments will conform with Management’s expectations and predictions is subject to a number of risks and uncertainties, general economic, market or business conditions; the opportunities (or lack thereof) that may be presented to and pursued by Petroleum Development Corporation; actions by competitors; changes in laws or regulations; and other factors, many of which are beyond the control of Petroleum Development Corporation. You are cautioned not to put undue reliance on such forward-looking statements because actual results may vary materially from those expressed or implied, as more fully discussed in our safe harbor statements found in our SEC filings, including, without limitation, the discussion under the heading “Risk Factors” in the company’s annual report on Form 10-K and in subsequent Form 10-Qs. All forward-looking statements are based on information available to Management on this date and Petroleum Development Corporation assumes no obligation to, and expressly disclaims any obligation to, update or revise any forward looking statements, whether as a result of new information, future events or otherwise. The SEC permits oil and gas companies to disclose in their filings with the SEC only proved reserves, which are reserve estimates that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. The Company uses in this presentation the terms “probable” and “possible” reserves, which SEC guidelines prohibit in filings of U.S. registrants. Probable reserves are unproved reserves that are more likely than not to be recoverable. Possible reserves are unproved reserves that are less likely to be recoverable than probable reserves. Estimates of probable and possible reserves which may potentially be recoverable through additional drilling or recovery techniques are by nature more uncertain than estimates of proved reserves and accordingly are subject to substantially greater risk of not actually being realized by the Company. In addition, the Company’s reserves and production forecasts and expectations for future periods are dependent upon many assumptions, including estimates of production decline rates from existing wells and the undertaking and outcome of future drilling activity, which may be affected by significant commodity price declines or drilling cost increases. This material also contains certain non-GAAP financial measures as defined under the Securities and Exchange Commission rules. Rick McCullough Chairman & Chief Executive Officer PDC History Snapshot • NASDAQ:PETD • Founded in 1969 • Market cap of $209.3 million at 4/9/09 • Operate in the Rockies, Appalachia and Michigan • A leading producer in the Rocky Mountain region • Reported record results in 2008 and exited the year with strong balance sheet metrics and liquidity • Outstanding financial, technical and operating teams built in the past five years See Slide 2 regarding Forward Looking Statements 2008 Fundamentals 2008 2007 2006 Production (Bcfe) 38.7 28.0 17.0 Proved Reserves (Bcfe) 753 686 323 Realized Gas Prices (Mcfe)(1) $8.66 $6.52 $6.91 Adj. EBITDA ($ millions)(2) $192.5 $104.2 $80.3 Adj. Cash Flow from Operations ($ millions)(2) $200.1 $95.6 $29.8 Adjusted Cash Flow from Operations, per diluted share (2) $13.48 $6.44 $2.00 Stock Price(3) $79.09 - $11.50 $61.91 - $35.73 $47.44 - $32.12 (1) Equivalent prices including oil sales, natural gas liquids and realized derivative gains and losses.Excludes non-realized derivative gains & losses (2) See appendix for reconciliation to GAAP.Gain on leasehold sales excluded. (3) Hi-low range, per year. See Slide 2 regarding Forward Looking Statements 2009 Will Be Challenging • 2008 – superior growth year – Production/Revenues – EBITDA/CASH FLOW – EPS/CFPS • 2009 will be a challenging year – Valuable hedges - $153.5 MM MTM at 12/31/08 – CAPEX reduced 50-60%, to $120 MM – Current strong liquidity position; will monitor it closely – Bank borrowing base redetermination in April – Substantial cost reduction/operational enhancement efforts underway See Slide 2 regarding Forward Looking Statements Cost Control and Operational Enhancements • Implementing an internal strategic reassessment process – Measuring activities based on their contribution to shareholder value – Entire company involved – Will drive future decision making • Review of all major elements of cost • Basin by basin operational enhancement review – Costs; logistics; marketing See Slide 2 regarding Forward Looking Statements 2008 Operations Review See Slide 2 regarding Forward Looking Statements Core
